DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-26, drawn to a rail stop for a power tool, wherein the rail stop has a pivot receiving portion received on one of the yoke or support of the power tool and a stop surface portion, wherein the stop surface portion is adapted to abut the other of the yoke and the support at a location outside of the path volume formed by the sides of the pivot receiving portion when the rail stop is in a first position with the stop surface at a first location between the yoke and the support and the rail stop is movable to a second position in which the stop surface is not at the first location between the yoke and the support wherein the rail stop does not interfere with the movement of the support and the yoke with respect to each other, classified in 83/471.3.
II. Claims 27-33, drawn to a rail stop for a power tool supported by a pivot positioned on one of a yoke or a support of the power tool, wherein the rail stop includes a first plate portion mounted to the pivot and a second plate portion mounted to the pivot through the first plate portion, wherein in a first configuration, (i) the first plate portion is in a first location which is not directly between the yoke and the support, (ii) the second plate portion is in a second location which is not directly between the yoke and the support, and (iii) the rail stop does not interfere with relative movement between the yoke and the support, and in a second configuration (i) the first plate portion is in a third location which is not directly between the yoke and the support, (ii) the second plate portion is in a fourth location which is directly between the yoke and the support, and (iii) the rail stop precludes relative movement of the yoke and the support toward each other , classified in 83/508.2.
The inventions are independent or distinct, each from the other because:
	Inventions of Groups I and II are directed to related rail stops for power tools. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of being used together, wherein the rail stop of the first invention has a pivot receiving portion that remains in one location in both configurations. Conversely, the rail stop of the second invention has a first plate portion mounted to a pivot that is provided in a first location in a first configuration and a third location in a second configuration.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species:	Species A - drawn to the rail stop shown in figs. 2A-2D and 3, wherein the rail stop is pivotally mounted about a horizontal pivot point on the support of the power tool to pivot in a vertical plane;	Species B - drawn to the rail stop shown in figs. 4A-4B, wherein the rail stop is pivotally mounted about a horizontal pivot point on the yoke of the power tool to pivot in a vertical plane;	Species C - drawn to the rail stop shown in figs. 5A-5C, wherein the rail stop is pivotally mounted about a vertical pivot point on the support of the power tool to pivot in a horizontal plane; 	Species D - drawn to the rail stop shown in figs. 6A, 6B and 7, wherein the rail stop has a slot which slidably engages with a pin on the support of the power tool; and	Species E - drawn to the rail stop shown in fig. 8, wherein the rail stop has a slot which slidably engages with a pin on the yoke of the power tool. 	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Presently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species

	• the species or groupings of patentably indistinct species have acquired a 	separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a 	separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field 	of search (e.g., searching different classes /subclasses or electronic resources, 	or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 12, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724